The respondent is the owner of ten coupon bonds, issued by the defendant company, of the denomination of $1,000 each, to which were attached coupons payable every six months. The bonds were sold by the company as part of an issue of $950,000 secured by its trust mortgage, dated December, 1905, which is held by the trustee named therein, the Girard Trust Company, of Philadelphia. Payment of the coupons has been in default, and the suit was instituted to recover the amount due upon one hundred and ninety coupons at $25 each. These facts were stipulated by respective counsel, and the case, upon the uncontroverted facts, was heard by the court, without a jury, and judgment rendered for the amount claimed, with interest, from which judgment this appeal has been taken.
The single contention urged as a basis at the trial, and reiterated upon this appeal, is that the Mortgage act of 1881 (Comp. Stat., p. 3421, § 48), as well as the provisions of the mortgage itself, apply so as to prevent the institution of an action at law to recover the amount of the maturing detached coupons.
We think the case is res judicata, the same question having been determined by this court in Fidelity Mutual Co. v.Wilkes-Barre and Hazelton Railroad Co., 98 N.J.L. 507, where we held upon a factual status substantially similar that the coupon was an independent obligation, and that the holder was entitled to payment thereof according to its terms. The direction of the learned trial court was therefore legally correct.
The judgment will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, McGLENNON, KAYS, HETFIELD, JJ. 12.
For reversal — None. *Page 403